Appeal from an order denying defendant’s motion to change the venue of the two above-entitled actions from Delaware county to Cortland county for the convenience of witnesses and to promote the ends of justice. The actions are to recover damages for injuries sustained by plaintiff Blanche Armstrong while riding in a motor vehicle on a public highway in Cortland county. The plaintiffs reside in Delaware county. The justice presiding at the Special Term in the exercise of sound discretion denied the motion for the change of the place of trial. There was no abuse of discretion and the order denying the motion should be affirmed, with ten dollars costs. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffeman and Poster, JJ.